DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-20 in the reply filed on 11 April 2022 is acknowledged.
Claims 21-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected methods for determining a bioprinting plan, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 April 2022.
Examiner notes claim 37 depends from “the method of claim 1.” Since claim 1 is directed to a system, claim 37 is considered to depend from “the method of claim 21.”
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: extruding mechanism in claim 1, and steering mechanism in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Specifically, page 5 of the present application describes the “extruding mechanism” as “a robotically controlled piston.” Page 9 teaches, “Additionally, the bio-ink extruding mechanism may be any of a piston, an external pressure application device, a gas pressure device or a bio-ink jet printing head.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “steering mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear what structure performs the act of steering. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-20 are  rejected under 35 U.S.C. 103 as being unpatentable over Janik et al. (US 2016/0374770) in view of Hoelzle (US 10,888,428).
As to claim 1, Janik teaches a system for forming a three-dimensional tissue element (“System… for delivering material to a target site during a medical procedure.” [Title]), the system comprising: a cannula (delivery conduit 132 of delivery device 102. See Fig 1.) having a proximal portion opposite a distal portion (distal end top 108) and first lateral dimensions (the conduit inherently has a diameter), the cannula configured for insertion into a subject through a surface opening having second lateral dimensions (Janik teaches performing an operation on a patient’s femur 112, which is an interior structure of the patient. Thus it is implicit that the cannula is inserted inside of the patient through an opening in the patient’s skin. Moreover, it is inherent that such an opening has a lateral dimension.), the proximal portion configured to be attached to a surgical robot ([0043]: The operator can be a human or a robotic operator.”) and the distal portion comprising a nozzle ([0027]: “the delivery conduit 132 may be a delivery tube, nozzle, and the like.) adapted to eject one or more bio-inks ([0025]: “the materials may include biological agents, drugs, flowable materials capable of setting to a hardened condition such as soft tissue cements and gels, bone cements, bio-gels, other therapeutic materials, and the like.”) to form at least one layer of biomaterial within the subject (see for example Figures 4A-4C which show material laid down in at least one layer); at least one bio-ink extruding mechanism (the limitation “extruding mechanism” is interpreted under 112(F). See Claim Interpretation section above. Janik teaches a pump 174.) configured to eject the one or more bio-inks from the distal portion of the cannula ([0045]: “The material supply device 174 may be a pump or other mechanism for conveying the material from the reservoir 172 to the delivery device 102.” [0046]: “The material supply device 174 moves the material to the distal end tip 108 for delivery to the target site 112.”); and a controller (controller 106) adapted: (i) to direct the surgical robot to adjust a longitudinal position of the cannula ([0029]: “Each actuator 120, 122, 124 can be controlled by a separate actuator controller 140.”) and (ii) to control the extruding mechanism ([0045]: “The material supply device 174 is in electrical communication with the controller 106.”) such that the bio-ink is ejected in accordance with the longitudinal position and the orientation of the cannula within the subject ([0046]: “In some embodiments the controller 106 controls a flow rate at which the material supply device 17 4 moves the material to the target site 112.”), wherein the system enables forming, within the subject, a three-dimensional tissue element having dimensions larger than the first lateral dimensions (Janik’s system is capable of forming a tissue element having a boundary (110) larger than the diameter of the delivery device 102. See for example Figs 4A-4C which shows material laid down into target site 112 according to virtual boundary 110 which is larger than opening 109.).
Janik does not teach the controller is adapted for using the surface opening as a pivot point, an orientation of the cannula within the subject in accordance with a preoperative surgical plan based on at least a three-dimensional preoperative image set.
However, in the field of minimally invasive surgery, it was known at the time the invention was effectively filed to use a surface opening as a pivot point. See Hoelzle Col 5 lines 37+: “ During such procedures, a surgeon passes instruments through a cannula, manipulates them inside the body through translation and rotation within the cannula, levering the instruments in the body cavity wall and actuating end effectors on the distal end of the instruments. The instruments pivot around centers of rotation, defined by the incision.” It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for the robotic controller of Janik to be adapted for using the surface opening as a pivot point in order to achieve the benefits of minimally invasive surgical techniques, such those taught at Hoelzle Col 5 lines 33+: “Minimally invasive surgery enables the surgeon to manipulate tissues and organs in a manner which avoids collateral trauma to surroundings tissues, such as would result from open surgery.” See also MPEP § 2143 C which describes the prima facie obviousness of applying a known technique (minimally invasive surgery by pivoting a cannula around an incision) to improve a similar device (the system and method of Janik). 
Janik in view of Hoelzle further obviates a controller configured for orienting the cannula in accordance a preoperative surgical plan based at least on a three dimensional preoperative image set. See Janik [0038]: “The ultrasound imaging device images any of the aforementioned objects, e.g., the delivery device 102, the distal end tip 108 and the target site 112 and generates position signals to the controller 106 based on the ultrasound images.”
As to claim 2, Janik in view of Hoelzle teaches the system of claim 1, wherein the controller is further adapted to obtain registration of a coordinate system of the surgical robot to the three-dimensional preoperative image set (Janik [0033-0034]: “The navigation computer 156 interprets the position signals from the camera unit 154 using conventional triangulation and registration methods to determine a position and orientation of the virtual boundary 110 in a camera coordinate system based upon the fixed position of the virtual boundary 110 relative to the first tracker 150.  [0034] The navigation computer 156 also interprets the position signals from the camera unit 154 to determine a position and orientation of a known "home" position of the opening 109 in the distal end tip 108 in the camera coordinate system.”).
As to claim 3, Janik in view of Hoelzle teaches the system of claim 1, wherein the preoperative surgical plan comprises at least (i) a geometrical form, (ii) a composition, (iii) a position, and (iv) dimensions of the three-dimensional tissue element (as described at Janik [0033].).
As to claim 4, Janik in view of Hoelzle teaches the system of claim 1, wherein the preoperative surgical plan is determined at least in part by the controller using (i) image processing of the three dimensional preoperative image set or (ii) inputs from a surgeon (as described at Janik [0038], the target site is identified using ultrasound imaging.).
As to claim 5, Janik in view of Hoelzle teaches the system of claim 4, wherein the determination of the preoperative surgical plan further utilizes analysis of data from a medical database (Hoelzle teaches the creation of a model of the fluid flow from an extruder. Part of the model includes the material properties of the fluid. See Column 9 lines 3+. While Hoelzle doesn’t explicitly teach the fluid material properties are gathered from a medical database, Examiner takes official notice that biological material properties relating to fluid flow are readily discoverable from a medical database. Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have looked to a medical database to discover the fluid material properties discussed by Hoelzle.).
As to claim 6, Janik in view of Hoelzle teaches the system of claim 1, wherein the one or more bio-inks are housed either (i) in the cannula or (ii) in one or more bio-ink storage volumes fluidly connected to the cannula (Janik teaches reservoir 172).
As to claim 9, Janik in view of Hoelzle teaches the system of claim 1, wherein the three-dimensional tissue element is entirely formed without requiring removal of the cannula from the subject (Janik Fig 4C illustrates one embodiment in which the target site is filled while not requiring removal of the delivery conduit. Rather, the biological material is pumped in from a reservoir.).
As to claim 10, Janik in view of Hoelzle teaches the system of claim 1, wherein the three-dimensional tissue element is formed by (a) performing adjustments of the orientation of the cannula at a first depth in conjunction with incremental longitudinal movements of the cannula, to form a first layer of biomaterial, and (b) subsequently moving the cannula to a different depth within the subject and performing adjustments of the orientation of the cannula at the second different depth in conjunction with incremental longitudinal movements of the cannula to form another layer of biomaterial, and (c) repeating (b) until the three-dimensional tissue element is formed (Examiner notes the limitations of this claim are directly entirely to intended uses of the inventive system. Since the delivery device 102 of Janik is capable of moving in three dimensions, and is further capable of extruding bio materials, the system of Janik is capable of performing the claimed intended uses of steps (a)-c).).
As to claim 11, Janik in view of Hoelzle teaches the system of claim 1, wherein the surface opening is an opening providing access to a knee joint of the subject (as shown in Janik Fig 5).
As to claim 12, Janik in view of Hoelzle teaches the system of claim 1, wherein the bio-ink extruding mechanism is any of a piston, an external pressure application device, a gas pressure device or a bio-ink jet printing head (the pump 174 of Janik is at least “an external pressure application device.”).
As to claims 13 and 14, Janik in view of Hoelzle teaches the system of claim 1, but does not teach a diameter of the cannula is less than 1 mm; wherein a diameter of the cannula is less than 3 mm. Rather, Janik is silent with respect to the diameter of the delivery conduit. Moreover, Hoelzle teaches at Col 2 lines 15 the shaft is “between about 5mm and about 8mm in diameter.” However, any reasonable specific diameter of the cannula would have been obvious at the time the invention was effectively filed under result-effective-variable reasoning.
The diameter of a cannula is a result effective variable. The diameter of the cannula has a direct effect on the size of the incision needed to insert it. An artisan would have been motivated to reduce the diameter of the cannula during routine optimization in order to directly reduce the size of the incision required, and therefore by reduce the patient’s skin trauma. See MPEP §  2144.05 II. Under this rationale, an increasingly smaller diameter cannula is increasingly better, including diameters as small as 1mm or 3mm, since those cannula diameters would require incisions smaller than cannulas of 5mm or 8mm.
As to claim 15, Janik in view of Hoelzle teaches the system of claim 1, wherein the at least one layer of biomaterial comprises cartilage, bone medium, muscle, blood vessel, or ligament material (Hoelzle teaches at Col 2 lines 30-31, “The three-dimensional object can be an organ or a portion thereof, tissue, bone, cartilage, ligament, tendon, or muscle.”).
As to claim 16, Janik in view of Hoelzle teaches the system of claim 1, further comprising at least one three-dimensional tracking target associated with the surgical robot, wherein the controller is adapted to register the coordinate system of the surgical robot to the three-dimensional preoperative image set using the at least one three-dimensional tracking target (Janik [0033-0034]: “The navigation computer 156 interprets the position signals from the camera unit 154 using conventional triangulation and registration methods to determine a position and orientation of the virtual boundary 110 in a camera coordinate system based upon the fixed position of the virtual boundary 110 relative to the first tracker 150.  [0034] The navigation computer 156 also interprets the position signals from the camera unit 154 to determine a position and orientation of a known "home" position of the opening 109 in the distal end tip 108 in the camera coordinate system.”).
As to claim 17, Janik in view of Hoelzle teaches the system of claim 16, further comprising either reference markers disposed on at least one anatomical element of the subject (tracker 150) or fluoroscopically imaged anatomical elements, wherein the controller is further adapted to use the at least one three-dimensional tracking target to register a coordinate system of the surgical robot to the reference markers or to the fluoroscopically imaged anatomical elements (as described at Janik [0033]-[0034]).
As to claim 18, Janik in view of Hoelzle teaches the system of claim 17, wherein the controller is further adapted to create a pseudo three-dimensional image comprising the coordinate system of the surgical robot relative either to the anatomical reference markers or to the fluoroscopically imaged anatomical elements, and to correlate a selected window of the pseudo three-dimensional image to a similarly chosen window of the three-dimensional pre-operative image set, such that a position of the surgical robot may be registered with the preoperative surgical plan (as shown in Figs 4A-4C, the specific location of the virtual boundary 110 is calculated in three dimensions, X, Y, and Z. [0033] teaches the use of ultrasound to achieve the imaging required for this location.).
As to claim 19, Janik in view of Hoelzle teaches the system of claim 1, further comprising a steering mechanism for steering the nozzle of the cannula in a desired direction (Janik’s grasping portion 160).
As to claim 20, Janik in view of Hoelzle teaches the system of claim 1, wherein the cannula comprises at least one controlled link or joint configured to increase accessibility of the nozzle (Hoelzle teaches an articulating material delivery head (5) having roll, pitch, and yaw axes. See Col 7 lines 24+.).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Janik et al. (US 2016/0374770) in view of Hoelzle (US 10,888,428) as applied to claim 6 above, and further in view of Liu et al. (Rapid Continuous Multimaterial Extrusion Bioprinting).
As to claim 7, Janik in view of Hoelzle teaches the system of claim 6, but does not teach the one or more bio-inks include at least two bio-inks are housed in the cannula, and further wherein the cannula is configured to house the at least two bio-inks in layers arranged along a length of the cannula, the length extending from a proximal end to a distal end of the cannula, the layers having predetermined amounts, compositions, and order. Rather, Janik in view of Hoelzle contemplate only a single bio-ink per nozzle. However, in the field of bioprinting, it was known at the time the invention was effectively filed to use a single nozzle to house at least two bio-inks arranged along a length of the cannula. See Liu which teaches a rapid continuous bioprinting multimaterial extrusion. As shown for example in Fig 1, a nozzle is continuously loaded with one of seven different bioinks, as controlled by the separate valves for each of the different bioink reservoirs. For example, as shown in Figure 1F, various bioinks are printed in series, each bioink composition being around 2mm in length. Since the nozzle is longer than 2mm, there must be at least two bioinks arranged in layers along the length of the nozzle before being extruded.
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have applied the multimaterial extrusion system of Liu to the system of Janik in view of Hoelzle. Such a person would have been motivated to do so with a reasonable expectation of success in order to gain the benefits described by Liu, namely, the achievement of sophisticated compositional structures beyond the single bioinks available under Janik and Hoelzle (See Liu page 2 Col 1, top). 
As to claim 8, Janik in view of Hoelzle and Liu teaches the system of claim 7, wherein the predetermined amounts, compositions, and order of the layers are determined by the controller in accordance with the preoperative surgical plan (Liu page 2 col 1 paragraph 2 teaches the individual bio ink reservoirs are “digitally controlled.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        10 August 2022